DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 1/31/19 and 4/8/19 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light source”, “a detector”, “the stack”  and “optical components” in claims 1 and 3, “the wall of stack” in claim 11; “a third aperture” in claim 14 and “two light sources” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is noted that the abstract of the PCT application (WO 2018/025015 A1) will be used for this US application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claims 1 and 3, last line has no antecedent basis for “optical components” and “the instrument”.
b. Claim 9, line 3; the phrase “for example” renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex Partes Hasche, 86 USPQ 481.
c. Claim 10, lines 2-3 has no antecedent basis for “the flow rate”.
d. Claim 11, line 2 has no antecedent basis for “the wall of the stack”.
e. Claim 15 recites “two light sources” which fails to further claim 3 because claim 3 recites “a light source”.
f. Claims 2, 4-8, 12, 13,  and 14 are dependent claims; therefore, they are inherit the deficiencies of claims 1 or 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei, shi-min (CN 201673150 U) (hereinafter: “Wei”).
Regarding claims 1 and 3; the translation and figures 1-2 of Wei below disclose a method of monitoring particles flowing in a stack (not show) (see abstract), the method comprising: - emitting light from a light source  (par. [0003] of translation and not shown in the measure instrument 7) along an optical path for scattering from the particles (par. [0001]); - rotating a rotatable monitoring assembly (i.e., calibration housing 3 rotates 180 degrees) (par. [0009]) mounted in the optical path; and detecting the scattered light using a detector (74) (see figure 1) wherein the rotatable monitoring assembly (3) contains at least two apertures (i.e., windows 31 and 32) and the method further comprises rotating the rotatable monitoring assembly into a plurality of different configurations, including: - an operation configuration, wherein the light passes through the rotatable monitoring assembly (3) and into the stack unimpeded (see figure 1);
- a zero-check configuration (i.e., zero calibration state) (par. [0009]), wherein the rotatable monitoring assembly blocks the light from reaching the stack (see figure 2); - a span-check configuration (i.e., span calibration state) wherein light of varying intensity passes from the light source through the rotatable monitoring assembly into the stack (par. [0007] and [0008]); - a contamination-check configuration, wherein the light is reflected through the rotatable monitoring assembly onto the detector, without entering the stack (see figures 1-2); and - a safety-shutter configuration, wherein the rotatable monitoring assembly protects optical components in the instrument from particles in the stack (the configuration of figure 1 can be considered as a safety-shutter configuration as the rotatable calibration shell 3 protects the laser source, the converging lens group 73 and the sensor 74).

    PNG
    media_image1.png
    621
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    574
    media_image2.png
    Greyscale

Regarding claim 2; par. [0001] and [0003] teach that the instrument is used to measure particle concentration (i.e., density of the particle).
Regarding claim 7, the stainless steel diffuser (4) of Wei is considered as an attenuator to attenuate light (par. [0008] and [0020]).
Regarding claim 11, see figures 1-2 of Wei for the apparatus is configured to be installed in the wall of the stack.
Regarding claim 12, Wei teaches that the light source is a laser (par. 0003]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei.
Regarding claims 9-10, Wei does not teach that wherein an air purge is positioned proximate to the rotatable monitoring assembly and is so arranged to cause an airflow to pass over the monitoring assembly that separates stack gas from the monitoring assembly and wherein an air flow meter is positioned proximate to the rotatable monitoring assembly and is arranged to monitor the flow rate of purge air. However, the examiner take the Official notice that using an air purge and flow meter in the particle detection system is well known in the art for the purpose of cleaning flow tube, cavity or flow cell. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Wei a air purge and flow meter to monitor the flow rate of purge air because this is a known unit which is known for cleaning flow cell after measurement.
Regarding claim 13; Wei teaches the use of a detector (74) and does not teach that the detector is an imager. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the detector by an imager such as a camera or CCD because they are function in the same manner.
Regarding claim 15, Wei does not teach the use of two light sources; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use two light sources if different wavelengths are used for measurement.

Allowable Subject Matter
Claims 4-6, 8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castle et al (4,973,909) discloses a system for the measurement of the concentration particulates in a flowing gas; however, Castle et al fails to teach the use of a rotatable monitoring assembly as now claimed in claims 1 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  July 28, 2022